IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-15-00104-CV

THOMAS RAY SIDES,
                                                                          Appellant
    v.

WILLIAM STEPHENS, DIRECTOR T.D.C.J.-I.D.,
                                        Appellee



                                   From Coryell County, Texas


                                                 ORDER


          Thomas Ray Sides’s appeal was dismissed for want of jurisdiction on April 2, 2015.

He has since filed a “Motion to Suspend Rule 9.5 ‘Tex. Rules App. Pro. 9.5’ Copy Rule”1

and a motion for an extension of time to an application to proceed “in forma pauperis.”

          Since there is still time for Sides to file a motion for rehearing of his dismissal, his

motion to suspend the copy rule is granted. Sides is only required to file one copy. Sides




1   The “copy” rule is actually Rule 9.3 of the Texas Rules of Appellate Procedure.
is reminded he must still serve a copy of all pleadings on the appellee. See TEX. R. APP. P.

9.5(a), (d), (e).

        Because we do not have jurisdiction of Sides’s appeal and have dismissed that

appeal, and whether he proceeded as a pauper or not, Sides would, nevertheless, owe the

filing fee. Accordingly, Sides’s motion to extend the time to file an application to proceed

“in forma pauperis” is denied.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to suspend granted
Motion to extend time denied
Order issued and filed April 16, 2015




Sides v. Stephens                                                                     Page 2